667 S.E.2d 231 (2008)
STATE of North Carolina
v.
Kevin McKOY.
No. 306P08.
Supreme Court of North Carolina.
August 26, 2008.
Kevin Lamar McKoy, Pro Se.
Joan M. Cunningham, Assistant Attorney General, Rex Gore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 30th day of June 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 26th day of August 2008."